—In two related actions to recover damages for personal injuries, etc., the defendants Sally Ann Russo and Salvatore Russo in Action No. 2 appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated March 23, 1999, as denied their motion for summary judgment dismissing the complaint in that action insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint in Action No. 2 is dismissed insofar as asserted against the appellants, and that action is severed against the remaining defendants.
The Supreme Court erred in denying the appellants’ motion for summary judgment dismissing the complaint in Action No. *5202 insofar as asserted against them. The motion was brought within 120 days of the filing of the note of issue and there are no issues of fact with regard to the appellants’ liability (see, CPLR 3212 [a]; Zuckerman v City of New York, 49 NY2d 557). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.